DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02 December 2020 and 27 December 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The statutory double patenting rejection of the claims 1-48 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-48 of prior U.S. Patent No. 10,789,009 (Application No. 16/536,358) is withdrawn in light of claims amendments filed on 12/27/2020.

Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 7,369,085 B1) Anthony Jacomb-Hood;  in view of (US 2007/0098052 A1) Robert D. Budic; (US 2017/0280211 A1) Daniel M. Damaghi et al.; (US 2002/0196488 A1) Michael H. Myers; failed lone or in combination to teach the claim limitations (as shown below in bold and underlined):
Regarding claim 1, A system for extending a path length of an electromagnetic wave signal, the system comprising N arrays having M1 through MN apertures, respectively,
1 ≥ 2, and each of M2 through MN ≥ 1;
a substantial number of the M1 apertures in a first array is configured to send the electromagnetic wave signal to a substantial number of the M2 apertures in a second array through the MN apertures in a Nth array;
the substantial number of the M2 apertures in the second array through the MN apertures in the Nth array receiving the electromagnetic wave signal from the substantial number of the M1 apertures in the first array is configured to redirect the received electromagnetic wave signal back to the substantial number of the M1 apertures in the first array; and
the substantial number of the M1 apertures in the first array is further configured to send the electromagnetic wave signal to another one of the M1 apertures in the first array after receiving the redirected electromagnetic wave signal from a MNth aperture in the Nth array; wherein the electromagnetic wave signal traverses all or some of the paths between different apertures and different arrays in a reconfigurable manner.
Regarding claim 9, A system for extending a path length of an electromagnetic wave signal, the system comprising N arrays having M1 through MN apertures, respectively,
wherein: N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1;
a substantial number of the M1 apertures in a first array is configured to send the electromagnetic wave signal to a substantial number of the M2 apertures in a second array through the MN apertures in a Nth array;
the substantial number of a first aperture in the second array through a (MN – 1) th aperture in the Nth array, if MN ≥ 2, and through a MN-1th aperture in the (N-1) th array, if MN = 1, receiving the electromagnetic wave signal from the substantial number of the M1 apertures in 1 apertures in the first array; and
a MNth aperture in the Nth array is configured to send the electromagnetic wave signal to another one of the M1 apertures in the first array after receiving the electromagnetic wave signal from the substantial number of the M1 apertures in the first array; wherein the electromagnetic wave signal traverses all or some of the paths between different apertures and different arrays in a reconfigurable manner.

Regarding claim 17,  A system for extending a path length of an electromagnetic wave signal, the system comprising N arrays having M1 through MN apertures, respectively,
wherein: N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1;
a first aperture in the second array is configured to send the electromagnetic wave signal to a first aperture in the first array;
a substantial number of the M1 apertures in a first array is configured to send the electromagnetic wave signal to a substantial number of the M2 apertures in a second array through the MN apertures in a Nth array, except that the first aperture in the first array is configured not to send the electromagnetic wave signal to the first aperture in the second array;
the substantial number of a first aperture in the second array through a (MN – 1) th aperture in the Nth array, if MN ≥ 2, and through a MN-1th aperture in the (N-1) th array, if MN = 1, receiving the electromagnetic wave signal from the substantial number of the M1 apertures in 1 apertures in the first array; and
a MNth aperture in the Nth array is configured to send the electromagnetic wave signal to another one of the M1 apertures in the first array after receiving the electromagnetic wave signal from the substantial number of the M1 apertures in the first array; wherein the electromagnetic wave signal traverses all or some of the paths between different apertures and different arrays in a reconfigurable manner.

Regarding claim 25, A method for extending a path length of an electromagnetic wave signal traversing between N arrays having M1 through MN apertures, respectively, wherein N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1, the method comprising:
sending, by a substantial number of the M1 apertures in a first array, the electromagnetic wave signal to a substantial number of the M2 apertures in a second array through the MN apertures in a Nth array;
receiving, by the substantial number of the M2 apertures in the second array through the MN apertures in the Nth array, the electromagnetic wave signal from the substantial number of the M1 apertures in the first array;
redirecting, by the substantial number of the M2 apertures in the second array through the MN apertures in the Nth array, the received electromagnetic wave signal back to the substantial number of the M1 apertures in the first array; and
after receiving, by the substantial number of the M1 apertures in the first array, the redirected electromagnetic wave signal from a MNth aperture in the Nth array, sending, by the substantial number of the M1 apertures in the first array, the electromagnetic wave signal to another one of the M1 apertures in the first array; wherein the electromagnetic wave signal traverses all or some of the paths between different apertures and different arrays in a reconfigurable manner.

Regarding claim 33,  A method for extending a path length of an electromagnetic wave signal traversing between N arrays having M1 through MN apertures, respectively, wherein N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1, the method comprising:
sending, by a substantial number of the M1 apertures in a first array, the electromagnetic wave signal to a substantial number of the M2 apertures in a second array through the MN apertures in a Nth array;
receiving, by the substantial number of a first aperture in the second array through a (MN – 1) th aperture in the Nth array, if MN ≥ 2, and through a MN-1th aperture in the (N-1) th array, if MN = 1, the electromagnetic wave signal from the substantial number of the M1 apertures in the first array;
redirecting, by the substantial number of the first aperture in the second array through the (MN – 1) th aperture in the Nth array, if MN ≥ 2, and through the MN-1th aperture in the (N-1) th array, if MN = 1, the received electromagnetic wave signal back to the substantial number of the M1 apertures in the first array; and
after receiving, by a MNth aperture in the Nth array, the electromagnetic wave signal from the substantial number of the M1 apertures in the first array, sending, by the MN apertures in a Nth array, the electromagnetic wave signal to another one of the M1 apertures in the first array; wherein the electromagnetic wave signal traverses all or some of the paths between different apertures and different arrays in a reconfigurable manner.
Regarding claim 41,  A method for extending a path length of an electromagnetic wave signal traversing between N arrays having M1 through MN apertures, respectively, wherein N ≥ 2, M1 ≥ 2, and each of M2 through MN ≥ 1, the method comprising:
sending, by a first aperture in the second array, the electromagnetic wave signal to a first aperture in the first array;
sending, by a substantial number of the M1 apertures in a first array, the electromagnetic wave signal to a substantial number of the M2 apertures in a second array through the MN apertures in a Nth array, except that the first aperture in the first array does not send the electromagnetic wave signal to the first aperture in the second array;
receiving, by the substantial number of a first aperture in the second array through a (MN – 1) th aperture in the Nth array, if MN ≥ 2, and through a MN-1th aperture in the (N-1) th array, if MN = 1, the electromagnetic wave signal from the substantial number of the M1 apertures in the
first array, except that the first aperture in the second array does not receive the electromagnetic wave signal from the first aperture in the first array;
redirecting, by the substantial number of the first aperture in the second array through the (MN – 1) th aperture in the Nth array, if MN ≥ 2, and through the MN-1th aperture in the (N-1) th array, if MN = 1, the received electromagnetic wave signal back to the substantial number of the M1 apertures in the first array; and
after receiving, by a MNth aperture in the Nth array, the electromagnetic wave signal from the substantial number of the M1 apertures in the first array, sending, by the MNth aperture in the Nth array, the electromagnetic wave signal to another one of the M1 apertures in the first array; wherein the electromagnetic wave signal traverses all or some of the paths between different apertures and different arrays in a reconfigurable manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20020196488 A1	Myers, Michael H.
US 20160043794 A1	ASHRAFI; SOLYMAN et al.
US 7557365 B2		Gorrell; Jonathan et al.
US 20140334284 A1	BYUN; Woo Jin et al.
US 20080239428 A1	BELL; BERNARD White et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636